Citation Nr: 9914919	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-46 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.  

2. Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to September 
1993.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a July 1994 rating decision, in which 
the veteran sought entitlement to service connection for a 
back disorder and a skin disorder.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the service medical records discloses that the 
veteran was treated virtually throughout his period of 
service for recurrent low back symptomatology which was 
variously diagnosed.  Variously diagnosed back disorders were 
reported when he was examined by VA a few months after his 
separation from service.  The Board is of the opinion that 
additional examination of the veteran with a medical opinion 
as to whether there exists a relationship between service 
documented low back symptomatology and that found on 
immediate post service VA examination would materially assist 
in the adjudication of the claimant's appeal.

The veteran has further contended that service connection is 
warranted for a skin disorder.  A review of the veteran's 
service medical records discloses that the veteran was 
treated on multiple occasions for lesions in service, often 
requiring excision.  Although treatment records since 
discharge from service showed treatment for actinic 
keratosis, the RO concluded that this condition was related 
to sun exposure and the veteran's skin type.  



A review of this development indicates that there are at 
least three types of skin disorder for which service 
connection is under consideration by VA.  These are squamous 
cell carcinomas, dermatitis, and actinic keratosis.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his low back and 
skin symptomatology since service.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for VA 
orthopedic and dermatological 
examinations of the veteran by 
appropriate specialists for the purposes 
of ascertaining the nature, extent of 
severity, and etiology of any low back 
and skin disorders which may be present.  
The claims file and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated by each 
examiner in this regard.  Any further 
indicated special studies must be 
conducted.  





Each examiner must be requested to 
express an opinion as to whether any low 
back or skin disorders found on 
examination are etiologically related to 
service documented low back and skin 
pathology reported in service.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for low back and skin 
disorders.  With respect to service 
connection for a skin disorder, the RO 
should consider the applicability of 
38 C.F.R. § 3.303(b) (1998) pertaining to 
chronic disease (malignant tumor, 
38 C.F.R. § 3.309(a)) (1998), shown in 
service.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


